Justice KIRSHBAUM
specially concurring in the result and dissenting in part:
In part II of the opinion a majority of the court has determined that the four-step jury deliberation process set forth in section 16-11-103, 8A C.R.S. (1986) (hereafter the 1986 statute), and found constitutional by this court in People v. Tenneson, 788 P.2d 786 (Colo.1990), was effectively repealed by the adoption of various amendments to the 1986 statute codified in section 16-11-103, 8A C.R.S. (1986 & 1990 Supp.) (hereafter the 1988 statute), and was not revived as the result of our decision in People v. Young, 814 P.2d 834 (Colo.1991), wherein we declared the 1988 statute unconstitutional on its face. I respectfully dissent from that determination. Given the particular circumstances of this case, I conclude that, as a matter of statutory construction, the 1986 statute and its four-step jury deliberation process must be deemed to have been revived and therefore in effect until its later repeal by the General Assembly in 1991 as the result of our decision in Young.
I also disagree with the conclusion reached by a plurality of the court in part III of the opinion that article II, section 11, of the Colorado Constitution does not prohibit the General Assembly from adopting the retroactive legislation embodied in House Bill 91S2-1038. The conclusions and reasoning set forth in parts I, II, and III of Justice Lohr’s dissenting opinion are persuasive on this issue, and I join those portions of that dissent. I therefore agree with the ultimate determination that in this case the trial court’s judgment must be reversed only because I conclude that the four-step jury deliberation process in death penalty cases established by the 1986 statute was in effect at the time the defendant’s conduct occurred. In view of these conclusions, I neither reach nor consider the issues addressed in part IV of the opinion.
The question of whether the 1986 statute and the four-step jury deliberation process therein contained applies to the defendant, as posed by the People, is whether by virtue of our decision in People v. Young and the doctrine denominated statutory revival, the 1988 statute, including section 16 — 11— 103(2)(a)(III), 8A C.R.S. (1990 Supp.), that specifically repealed the fourth step of the 1986 statute, must be construed to have no force or effect. The People rely primarily on our decision in White v. District Court, 180 Colo. 147, 503 P.2d 340 (1972), in support of their argument that the 1988 statute, including the repeal clause contained therein, must be deemed invalid.
In rejecting this argument, the majority first distinguishes White v. District Court from this case. Majority op. at 191.1 It *232then applies an analysis grounded on a discussion of the severability clause of the 1986 statute to conclude that the statutory provisions remaining after excising the repeal clause and other provisions of the 1988 statute relative to the jury deliberation process are viable and that the General Assembly intended “to substitute the punishment of life imprisonment where the death penalty sentencing scheme is determined constitutionally infirm.” Majority op. at 191. I find the rationale of White persuasive in the limited circumstances of this case, and do not agree that the majority’s analysis of severability principles answers the narrow question posed by the People.
Assuming, as the majority does, that some form of the doctrine of statutory revival is operative in Colorado, the question of whether a prior statute or statutory scheme should be deemed revived depends not only upon an analysis of legislative intent, but also upon consideration of the nature of the subject matter addressed by the respective statutes, the relationship between the legislative provisions in question, and the basis for this court’s determination that the more recent legislation is unconstitutional. The majority distinguishes but does not overrule our decision in White v. District Court, 180 Colo. 147, 503 P.2d 340 (1972). It does so on the basis that in White the later-adopted statute constituted an entire substantive and penal scheme designed to replace a prior comprehensive penal statute, whereas the 1988 statute was intended only to modify the penalty phase of the 1986 statutory scheme relating to prosecutions of first degree murder cases. That distinction is not persuasive in view of the nature of the statutory provisions here involved.
Death penalty statutes are sui generis. The majority’s suggestion that such statutes merely establish procedures for the imposition of a penal sanction and, therefore, are of significance only as a secondary aspect of legislation defining criminal conduct ignores the absolute nature of the sanction itself. As Justice Stevens observed, “because of its severity and irrevo-cability, the death penalty is qualitatively different from any other punishment, and hence must be accompanied by unique safeguards to ensure that it is a justified response to a given offense.” Spaziano v. Florida, 468 U.S. 447, 468, 104 S.Ct. 3154, 3166, 82 L.Ed.2d 340 (1984) (Stevens, J., concurring in part and dissenting in part).
In People v. Young we addressed only the question of the constitutional effect of particular amendments to the 1986 statute’s four-step jury deliberation process provisions. 814 P.2d at 841 n. 6. We determined that the resulting three-step process violated the cruel and unusual punishments clause and the due process clause of article II, sections 20 and 25, of the Colorado Constitution and, on the basis of that determination, found the entire 1988 statute unconstitutional “on its face.” Id. at 839, 847. Clearly, the subject matter of the four-step deliberation process contained in the 1986 statute and of the three-step jury deliberation process established by the 1988 statute is identical.
We must presume that in amending the 1986 jury deliberation provisions, including the repeal of the fourth step thereof, the General Assembly intended to create a constitutional statute. I conclude, as does Justice Vollack in his dissent, that the primary intent of the General Assembly in 1986 and in 1988 was to ensure the presence of a constitutionally viable death penalty statute in Colorado. We should not impute to the General Assembly any intent to create a hiatus in this state’s law of death penalty deliberations.
Contrary to the majority’s view, there is no inconsistency between the decision of the General Assembly in 1988 to repeal the fourth step of the 1986 statute in conjune*233tion with its decision to amend the overall jury deliberation process established by the 1986 statute and the conclusion that if the resulting jury deliberation scheme were found unconstitutional the General Assembly intended the entire jury deliberation process created by the 1988 statute to be of no effect. The fact that the General Assembly accomplished its goal by repealing the fourth step of the 1986 statute as well as by adopting amendments to the prior statutory language is not significant in assessing legislative intent. The conclusion that both the repeal clause and the amend-atory language of the 1988 statute should be deemed invalid recognizes the full scope of our determination in People v. Young that the entire 1988 statute was constitutionally invalid on its face not only because of the absence of the fourth step of the jury deliberation process established by the 1986 statute but also as the result of the ultimate language adopted by the General Assembly establishing the three-step process created by the adoption of the 1988 statute.
The majority opinion addresses at length the question of what provisions of the 1988 statute should be deemed severable from the provisions impliedly found unconstitutional by virtue of our decision in People v. Young. Majority op. at 189-191. People v. Young in effect eliminated all death penalty legislation in Colorado, creating a hiatus in that quasi-substantive area of the law. It is therefore not immediately apparent why severability principles are applicable to the question of whether the four-step jury deliberation process of the 1986 statute was revived as a result of that decision. However, the 1988 statute does retain the severability clause that appears in the 1986 statute.
The majority finds sufficient viable legislation after severability to establish the presumption that a portion of the 1988 statute must be given effect. That viable legislation apparently consists of two sentences in section 16-ll-103(l)(b), 8A C.R.S. (1986 & 1990 Supp.), pertaining to jury instructions concerning parole and life sentences and the clause repealing the fourth step of the jury deliberation process established by the 1986 statute. However, both the 1986 statute and section 18-1-105(4), 8B C.R.S. (1986), contain language describing “the availability of parole when a person is sentenced to life imprisonment” which the majority finds to be of great significance in the 1988 statute for purposes of severability analysis. Majority op. at 191. The majority’s conclusion that these two sentences remain operative and constitute a significant portion of the 1988 statute ignores the fact that the contents thereof would be available for purposes of jury instructions if the entire 1988 statute were deemed invalid.2
The General Assembly intended to, and did, alter the entire jury deliberation process for death penalty determinations by substituting a three-part process for the four-part process established by the 1986 statute. The General Assembly achieved this intent by amending certain language contained in various provisions of the 1986 statute and by expressly repealing the fourth step established by that statute. I find no rational basis to conclude that the General Assembly intended . that the amendatory language should die but the *234repeal provision should survive a judicial declaration that the entire 1988 statute was unconstitutional on its face. Such interpretation ignores the spirit as well as the letter of our conclusion in Young that the elimination of the four-step jury deliberation process contained in the 1986 statute by the substitution of the three-step process established by the 1988 statute rendered the entire 1988 statute unconstitutional on its face.3
In view of the relationship between the 1986 and 1988 statutes, the subject matter of each, and the intent of the General Assembly, I conclude that the entire 1988 statute, including its provision repealing the fourth step of the 1986 statute, was rendered invalid as the result of our decision in People v. Young. I therefore find persuasive the People’s argument that the four-step jury deliberation process established by the 1986 statute for death penalty deliberations must be deemed to have been revived as a result of our conclusion in People v. Young that the substituted three-step jury deliberation process established by the 1988 statute rendered the later legislation unconstitutional on its face. However, I also agree with Justice Lohr’s conclusions in parts I, II, and III of his dissenting opinion that the adoption of House Bill 91S2-1038 violates prohibitions against the adoption of ex post facto laws contained in article II, section 11, of the Colorado Constitution. I therefore concur specially in the result reached in the opinion.

. The majority quotes with approval the following description of the statutory revival doctrine: [A]n unconstitutional statute which purports to repeal a prior statute by specific provision *232does not do so where, under standard rules governing separability, a hiatus in the law would result from the impossibility of substituting the invalid provisions for the legislation that was to be repealed, or when the repeal is the sole purpose of the enactment.
Norman J. Singer, Sutherland Statutory Construction, § 23.24, at 396 (4th ed. 1985) (emphasis added).


. After cataloguing the numerous provisions of the 1988 Act deemed unconstitutional as the result of our decision in People v. Young, majority op. at 191 n. 11, the majority indicates that sufficiently significant portions of § 16 — 11— 103(l)(b), 8A C.R.S. (1986 & 1990 Supp.), remain to render the balance of the 1988 statute viable. However, the only portions of § 16 — 11— 103(l)(b), 8A C.R.S. (1986 & 1990 Supp.), that remain viable appear to be the last two sentences thereof, which state as follows:
For offenses committed before July 1, 1985, the jury shall be instructed that life imprisonment means life without the possibility of parole for twenty calendar years. For offenses committed on or after July 1, 1985, the jury shall be instructed that life imprisonment means life without the possibility of parole for forty calendar years.
§ 16 — 11—103(l)(b), 8A C.R.S. (1986 & 1990 Supp.). The same statutory language is contained in § 16 — 11—103(l)(b), 8A C.R.S. (1986), of the 1986 statute, and merely reiterates other, separate statutory provisions defining the meaning of "imprisonment without the possibility of parole” for persons convicted of class one felonies for acts occurring before or after July 1, 1985. § 18-1-105(4), 8B C.R.S. (1986).


. The defendant asserts in his brief that application of the statutory revival doctrine in this case would violate federal and state constitutional provisions prohibiting adoption of ex post facto laws and the imposition of cruel and unusual punishment and guaranteeing equal protection of the laws, due process of law and effective assistance of counsel. In view of the conclusion of a majority of the court that the 1986 statute is not revived, these constitutional arguments need not be addressed.